COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                        01-11-00552-CV
Style:                               Maxine Adams and Cecil Adams
                                     v Rebecca Ross
Date motion filed*:                  January 6, 2013
                                     Motion filed (Emergency Motion to Review Sufficiency of Appeal Bond Pursuant to Tex.
Type of motion:                      R. App. P. 24.4)
Party filing motion:                 Appellant
Document to be filed:

Is appeal accelerated?         Yes

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                         Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:     /s/ Harvey Brown


Panel consists of      ____________________________________________

Date: January 24, 2013




November 7, 2008 Revision